Citation Nr: 1317583	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  09-41 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable disability rating for a right ear hearing loss disability prior to November 28, 2011, and in excess of 10 percent as part of a bilateral hearing loss disability thereafter.

2.  Entitlement to a compensable disability rating for otitis media prior to November 28, 2011, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

During the course of the appeal, by rating decision in February 2012, the RO granted an increased 10 percent disability rating for otitis media, effective November 28, 2011.  Within the same rating decision, the RO granted service connection for a left ear hearing loss disability with a disability rating for the bilateral hearing loss disability of 10 percent effective November 28, 2011.  However, inasmuch as a higher rating for otitis media is available prior to November 28, 2011, and higher ratings for hearing loss are available both before and after November 28, 2011, and the Veteran is presumed to seek the maximum available benefit for a disability, the claims for higher ratings remain viable on appeal.  The Board has therefore characterized the appeal as encompassing the two matters set forth on the title page.  Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a statement date-stamped as received by VA on March 12, 2010, the Veteran stated that he received emergency care from Dr. M. at the Veterans Clinic of Mayaguez on March 8, 2010, due to strong ear pain and suppuration.

The claims file contains hard copies of records from VA Clinic Mayaguez through August 2009.  In the Veteran's Virtual VA file, VA Clinic Mayaguez and Ponce records are available dated from August 2009 through February 2012.  However, these records do not contain a record of emergency care provided by Dr. M. on March 8, 2010.

Notably, a VA Clinic Mayaguez treatment note from June 21, 2010, contains a reference to blood pressure and temperature readings for the Veteran taken on March 8, 2010.  As such, it appears that the Veteran indeed received emergency treatment for his ear at VA Clinic Mayaguez on March 8, 2010; however, the record of the actual treatment provided has not been associated with either the claims file or the Virtual VA file.

The Board emphasizes that records generated by federal facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC/RO should either obtain all outstanding VA treatment records for the Veteran, to include the record of his emergency treatment at VA Clinic Mayaguez on March 8, 2010, or make a formal finding that the records are unavailable.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain all of the Veteran's outstanding records of treatment at VA medical facilities, to include the record of his emergency treatment at VA Clinic Mayaguez on March 8, 2010.  All attempts to locate these records must be documented in the claims folder.

If the any records of VA treatment are unavailable, a formal finding should be issued which details the efforts that were made to obtain the records.  Further, if VA is unable to secure these records, VA must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2012).

2.  When the development requested has been completed, the case should be reviewed by the AMC/RO on the basis of additional evidence.  If the benefit sought is not granted, the appellant should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


